DETAILED ACTION
This action is responsive to the following communications: Original Application filed on May 13, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2021/0357939 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 9, and 16 are the independent claims. Claims 1-20 are rejected.

Specification



The disclosure is objected to because of the following informalities:
In paragraph 0046, the third sentence contains a reference to RESTAPI. There should be a space after REST.
Appropriate correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Paragraph 0012 (APPLE IPHONE, SAFARI)
Paragraph 0020 (IOS, MACINTOSH (recited as “Mac”), WINDOWS, ANDROID, SAFARI, GOOGLE CHROME, INTERNET EXPLORER)
Paragraph 0021 (JAVASCRIPT)
Paragraph 0049 (ANDROID (twice))
Paragraph 0052 (JAVASCRIPT)
Paragraph 0054 (JAVASCRIPT)
Paragraph 0060 (APPLE, ANDROID)
Paragraph 0063 (WINDOWS, GOOGLE CHROME, IPHONE, IOS, SAFARI)
Appropriate corrections are required.

Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  
Claim 15 recites “…an minimum or maximum amount.” This should recite “…a minimum or maximum amount.”
Claim 19 recites “…from a plurality of user interface software workflow.” This should recite“…from a plurality of user interface software workflows.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claim 10 recites in part “...wherein the report further comprises…” There is a lack of antecedent basis for “the report.” Furthermore, as this is the first recitation of any report, it should not “further comprise” anything. 
	Accordingly, dependent claim 10 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting the following:
“10. The method of claim 9, further comprising a report which includes 

	Dependent claims 11 and 12 are rejected solely due to their dependence from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.


Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0026502 A1, filed by Moore et al., on July 19, 2019, and published on January 23, 2020 (hereinafter Moore).

With respect to independent claim 1, Moore discloses a system, comprising:
A non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: Moore discloses a system comprising a non-transitory memory coupled to a processor (see Fig. 1; see also, paragraphs 0047-0055 [describing the architecture of Fig. 1, including memory and processors]).
Receiving, from a device, a request corresponding to a verification of a user interface software workflow, the user interface software workflow provided by a service provider server based on a set of configuration criteria; Moore discloses triggering a verification process of an application workflow (see paragraphs 0069-0070 [describing the collection and design modules, which collect real-world user data, such as user interactions with the application, which are processed to determine inefficiencies and the source of the determined inefficiencies; if the issues are with the interface, improvement recommendations or edits are made to mitigate the issues], 0074 [user interactions are recorded over time], and 0083-0089 [the recorded data is analyzed and compared to a desired baseline workflow associated with various metrics, KPIs, or critical success factors, and determines the root cause of the issues (user error or design error)].
Retrieving session data associated with one or more real-world user interaction sessions between one or more user devices and the service provider server based on the set of configuration criteria; Moore discloses retrieving the session data associated with the interface (see paragraphs 0069-0070 and 0083-0089, described supra).
Generating a playback of the one or more real-world user interaction sessions based on the session data; Moore discloses generating a playback of the session data (see paragraph 0077 [data is recorded and presented to emulators and trackers for display and analysis]).
Detecting whether a deviation exists between the playback and a predetermined rendering of the user interface software workflow; Moore discloses detecting whether a deviation exists from the baseline (see paragraphs 0069-0070 and 0083-0089, described supra).
Presenting, on the device, information indicating whether the deviation exists between the playback and a predetermined rendering of the user interface software workflow; supra).

With respect to dependent claim 2, Moore discloses the system of claim 1, wherein the session data comprises programming code transmitted from the service provider server to the one or more user devices during the one or more real-world user interaction sessions.
	Moore discloses the session data comprising program code of the application (see paragraphs 0077 and 0082, described supra, claim 1).

With respect to dependent claim 3, Moore discloses the system of claim 1, wherein the session data comprises data representing a rendering of the one or more real-world user interaction sessions on the one or more user devices.
	Moore discloses session data comprising captures, video, or screen scrapings of the interactions (see paragraph 0077, described supra, claim 1).

With respect to dependent claim 5, Moore discloses the system of claim 1, wherein the detecting whether the deviation exists between the playback and the predetermined rendering of the user interface software workflow comprises: 
Determining data representing an actual rendering of the one or more real-world user interactions on the one or more user devices based on the session data; Moore discloses determining data representing the GUI of the application from real-world sessions (see paragraphs 0069-0070 and 0083-0089, described supra
Determining whether the actual rendering is different from the predetermined rendering based on the data representing the actual rendering; Moore discloses analyzing the received data for deficiencies (see paragraph 0077, described supra, claim 1).

With respect to dependent claim 6, Moore discloses the system of claim 5, wherein the deviation comprises a difference between first content appearing in the actual rendering and second content appearing in the predetermined rendering.
	Moore discloses determining differences between a baseline rendering and the real-world rendering (see paragraphs 0083-0089, described supra, claim 1).

With respect to dependent claim 7, Moore discloses the system of claim 5, wherein the deviation comprises a difference between a first location that a particular content appears in the actual rendering and a second location that the particular content appears in the predetermined rendering.
	Moore discloses determining differences, such as position and location, as compared to the baseline (see paragraphs 0083-0089, described supra, claim 1).

With respect to dependent claim 8, Moore discloses the system of claim 5, wherein the session data comprises programming code obtained from a first device for rendering web content during a first real-world user interaction session in the one or more real-world user interaction sessions, and wherein the data representing the actual rendering is determined based on the programming code.
	Moore discloses captured data including programming code from real-world sessions to determine how the GUI appeared to the end user (see paragraphs 0069-0070 and 0083-0089, described supra, claim 1).

independent claim 9, Moore discloses a method, comprising: 
Receiving, by one or more hardware processors from a device, a request corresponding to a verification of a particular user interface software workflow provided by a service provider server; Moore discloses triggering a verification process of an application workflow (see paragraphs 0069-0070, 0074, and 0083-0089, described supra, claim 1).
Identifying, by the one or more hardware processors from a plurality of recordings associated with a plurality of real-world user interactions sessions between user devices and the service provider server, a subset of recordings associated with a subset of real-world user interactions sessions associated with the particular user interface software workflow; Moore discloses identifying a subset of real-world sessions associated with the workflow (see paragraphs 0075-0076 [describing the collection modules and transactions tracked, such as subscription/cancellations, orders, renewals, complaints, upgrades, payments, etc., as well as the specific techniques required by users to make perform the transactions and navigate within the GUI]; see also, paragraphs 0069-0070, 0074, and 0083-0089, described supra, claim 1).
Generating, by the one or more hardware processors for each recording in the subset of recordings, rendering data representing rendered user interfaces that were rendered on a user device from the user devices during the associated real-world user interaction session; Moore discloses generating rendering data from the session data (see paragraphs 0069-0070, 0077, and 0083-0089, described supra, claim 1).
Detecting, by the one or more hardware processors for each recording in the subset of recordings, a deviation between the rendered user interfaces and a predetermined rendering of the user interface software workflow; Moore discloses detecting deviations from a baseline (see paragraph 0077, described supra
Presenting, by the one or more hardware processors on the device, content indicating the deviation; Moore discloses presenting the error to the user (see paragraphs 0086-0087, described supra, claim 1).

Examiner’s Note: see above, concerning the interpretation of claim 10.
With respect to dependent claim 10, Moore discloses the method of claim 9, wherein the report further comprises a selectable element for presenting a playback of one of the subset of real-world user interaction sessions.
	Moore discloses presenting a report of the deviation, along with controls to replay the interactions which generated the deviation (see paragraph 0064 [using a GUI engine to review errors and discrepancies to correct issues dealing with the interface or to develop training materials]; see also, paragraphs 0077 and 0083-0089, described supra, claim 1).

With respect to dependent claim 11, Moore discloses the method of claim 10, further comprising: in response to receiving a selection of the selectable element on the report, rendering, on the device, the playback of the one of the subset of real-world user interaction sessions.
	Moore discloses presenting the playback of recorded session data (see paragraph 0064, described supra, claim 10; see also, paragraphs 0077 and 0083-0089, described supra, claim 1).

With respect to dependent claim 13, Moore discloses the method of claim 9, further comprising: rendering a screenshot associated with a portion of the playback of the one or more real-world user interaction sessions representing the deviation, wherein content comprises the screenshot.
	Moore discloses rendering a screenshot of the deviation (see paragraph 0077, described supra, claim 1).

With respect to dependent claim 14, Moore discloses the method of claim 9, 
Wherein each of the plurality of real-world user interaction sessions comprise an interaction between a user device and the service provider server for performing an electronic transaction based on a user account of the service provider server, Moore discloses that the transactions include those associated with a user account (see paragraphs 0075-0076, described supra, claim 9).
Wherein the electronic transaction comprises at least one of: a transaction to log in to the user account, an electronic payment transaction using the user account, or a fund withdrawal transaction using the user account; Moore discloses transactions including electronic payments (see paragraphs 0075-0076, described supra, claim 9).

With respect to independent claim 16, Moore discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
Receiving, from a device, a request corresponding to a verification of a user interface software workflow provided by a service provider server based on a set of configuration criteria; Moore discloses triggering a verification process of an application workflow (see paragraphs 0069-0070, 0074, and 0083-0089, described supra, claim 1).
Obtaining session data associated with one or more real-world user interaction sessions between one or more user devices and the service provider server based on the set of configuration criteria; Moore discloses identifying a subset of real-world sessions associated with the workflow (see paragraphs 0069-0070, 0074, and 0083-0089, described supra
Detecting a deviation between user interfaces rendered during the one or more real-world interaction sessions and a predetermined rendering of the user interface software workflow; Moore discloses detecting deviations from a baseline (see paragraph 0077, described supra, claim 1).
Presenting, on the device, content indicating the deviation in response to the detecting; Moore discloses presenting the error to the user (see paragraphs 0086-0087, described supra, claim 1).

With respect to dependent claim 19, Moore discloses the non-transitory machine-readable medium of claim 16, wherein the request specifies a particular user interface software workflow from a plurality of user interface software workflow[s].
	Moore discloses designating a specific workflow from a plurality of workflows (see paragraphs 0069-0070 and 0083-0089, described supra, claim 1).

With respect to dependent claim 20, Moore discloses the non-transitory machine-readable medium of claim 16, wherein the operations further comprise: generating rendering data representing a rendered user interface that was rendered during the one or more real-world interaction sessions based on the session data, wherein the rendering data comprises at least one of a DOM tree or an image.
	Moore discloses generating rendering data from real-world session data comprising at least an image (see paragraphs 0077, described supra, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of U.S. Patent No. 7,337,411 B1, issued to Racine et al., on February 26, 2008, and filed on March 31, 2003 (hereinafter Racine).

With respect to dependent claim 4, Moore discloses the system of claim 3, as described above.
Moore fails to expressly disclose the system wherein the session data comprises a document object model (DOM) tree, wherein the generating the playback of the one or more real-world user interaction sessions is based on the DOM tree.
	However, Racine teaches generating a user interface using a DOM tree to define objects within the interface, including attributes and properties of the objects within the tree (see Racine, col. 10, lines 1-44 [dynamic behavior is facilitated by generating a DOM  for use with dynamic HTML, which uses the tree nodes to construct the appearance of the displayed rendering]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Racine before him before the effective filing date of the claimed invention, to modify the system of Moore to incorporate DOM tree representations of user interfaces as taught by Racine. One would have been motivated to make such a combination because this permits recreation of client side .

Claims 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of U.S. Patent Application Publication No. 2018/0068126 A1, filed as a U.S. National Stage Entry by Biswas et al., on August 25, 2017, and published on March 8, 2018 (hereinafter Biswas).

With respect to dependent claim 12, Moore discloses the method of claim 11, as described above.
Moore fails to expressly disclose the method, further comprising: modifying the one of the subset of real-world user interaction sessions by removing data associated with a sensitive data type from the one of the subset of real-world user interaction sessions.
	However, Biswas teaches masking data from users that is associated with sensitive/private data (see Biswas, paragraph 0038 [private information is subject to limited disclosure, encrypted, or anonymized, and removed from the data prior to disclosure]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Biswas before him before the effective filing date of the claimed invention, to modify the method of Moore to incorporate masking private or sensitive data as taught by Biswas. One would have been motivated to make such a combination because this prevents unnecessary disclosure of private data, as taught by Biswas (see Biswas, paragraph 0037 [“This way, in order to obtain the weather information private information, in this case the location of device 110, is disclosed only to the extent its disclosure is necessary. Thus the purpose is achieved with a minimal disclosure of private information.”]).
rendering a playback of the modified one of the subset of real-world user interaction sessions on the device.
	Moore further teaches rendering playback of the user interaction session after the data has been analyzed (see Moore, paragraphs 0069-0070, 0077, and 0083-0089, described supra, claim 1).

With respect to dependent claim 15, Moore discloses the method of claim 9, wherein the particular user interface software workflow indicates a set of parameters associated with a type of transaction.
	Moore discloses the workflow includes parameters associated with a type of transaction (see Moore, paragraphs 0075-0076, described supra, claim 9).
Moore fails to expressly disclose the method wherein the set of parameters includes at least one of: a risk associated with a user account involved in a transaction, [a] minimum or maximum amount associated with the transaction, or a geographical region associated with the transaction.
	However, Biswas teaches transactions associated with banking details, geographic information associated with the transactions, etc. (see Biswas, paragraphs 0052 [geographic precision details associated with lower levels] and 0066 [banking details retained for minimum time periods]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Biswas before him before the effective filing date of the claimed invention, to modify the method of Moore to incorporate transactions associated with risk or location as taught by Biswas. One would have been motivated to make such a combination because this minimizes unnecessary disclosure of private data, as taught by Biswas (see Biswas, paragraph 0037, described supra, claim 12).

With respect to dependent claim 17, Moore discloses the medium of claim 16, as described above.
Moore fails to expressly disclose the medium wherein the set of configuration criteria comprises an account configuration representing at least one of: a geographical location associated with a user account, a privacy setting associated with a user account, a risk level associated with a user account, or a balance associated with a user account.
associated with the transaction, or a geographical region associated with the transaction.
	However, Biswas teaches transactions associated with banking details, geographic information associated with the transactions, etc. (see Biswas, paragraphs 0052 and 0066, described supra, claim 15).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Biswas before him before the effective filing date of the claimed invention, to modify the medium of Moore to incorporate transactions associated with risk or location as taught by Biswas. One would have been motivated to make such a combination because this minimizes unnecessary disclosure of private data, as taught by Biswas (see Biswas, paragraph 0037, described supra, claim 12).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of U.S. Patent Application Publication No. 2014/0136944 A1, filed by Harris et al., on November 9, 2012, and published on May 15, 2014 (hereinafter Biswas).

With respect to dependent claim 18, Moore discloses the medium of claim 16, as described above.
Moore fails to expressly disclose wherein the set of configuration criteria comprises a device configuration representing at least one of: a device type, a processor type, an operating system type, a web browser type, or a display size.
	However, Harris teaches a web application testing platform that performs development and testing for different browser types (see Harris, paragraphs 0014 [testing across different browser types to understand how the application renders on those different browsers], 0023 [implementing cross-browser applications and cross-browser testing], 0064 [each element has a unique ID so elements can 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Harris before him before the effective filing date of the claimed invention, to modify the medium of Moore to incorporate testing against configuration data of device environment configurations, such as browser types, as taught by Harris. One would have been motivated to make such a combination because this allows for testing and implementations on different platforms, as taught by Harris (see Harris, paragraph 0002 [“As web developers using browsers iterate on their code (for example, HTML, CSS and JavaScript), it is becoming important to have an application that will run in the background in a passive way, checking and testing the code across desktop and device browsers.”]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
U.S. Patent No. 9,170,915 B1 (Application workflow using replays to particular program state).
U.S. Patent No. 10,534,696 B1 (Improving comparative performance testing of mobile applications).
U.S. Patent Application Publication No. 2004/0003335 A1 (Presenting suggested code corrections for errors).
U.S. Patent Application Publication No. 2011/0078556 A1 (Validation techniques for dynamic web applications).
U.S. Patent Application Publication No. 2013/0055117 A1 (GUI analysis to discover and correct layout, functionality, or other issues with user interfaces).
U.S. Patent Application Publication No. 2015/0095763 A1 (Browser emulator using a DOM interpreter to generate a modified DOM for validation and editing of web applications).
U.S. Patent Application Publication No. 2016/0170953 A1 (Capturing DOM snapshots responsive to user events).
U.S. Patent Application Publication No. 2017/0323026 A1 (Patching baseline DOMs using differentials for generating replays of user interactions).
U.S. Patent Application Publication No. 2018/0203786 A1 (Generating performance diagnostics using offline replays of captured events from a trace tool).
U.S. Patent Application Publication No. 2018/0329813 A1 (Automated mobile application testing and validation using artificial intelligence).
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173